Name: Commission Regulation (EEC) No 2889/81 of 6 October 1981 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 8 . 10 . 81 Official Journal of the European Communities No L 286/9 COMMISSION REGULATION (EEC) No 2889/81 of 6 October 1981 establishing unit values for the determination of the customs value of certain perishable goods dance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question , HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simplified procedures for the determination of the customs value of certain perishable goods ('), and in particular Article 1 thereof, Whereas Article 1 of that Regulation provides that the Commission shall periodically establish unit values for the products referred to in the classification in the Annex ; Whereas the result of applying the rules and criteria laid down in Regulation (EEC) No 1577/81 to the elements communicated to the Commission in accor ­ The unit values provided for in Article 1 ( 1 ) of Regula ­ tion (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto . Article 2 This Regulation shall enter into force on 9 October 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 6 October 1981 . For the Commission Karl-Heinz NARJES Member of the Commission (') OJ No L 154, 13 . 6 . 1981 , p . 26 . No L 286/ 10 Official Journal of the European Communities 8 . 10. 81 ANNEX Code NIMEXE CCT heading No Description Amount of unit values per 100 kg net code Bfrs/Lfrs Dkr DM FF £ Irl Lit Fl £ 1.1 07.01-13 1 07.01-151 07.01 A II New potatoes 774 148-39 46-24 115-99 12-99 24 439 51-17 11-26 1.2 07.01-31 I 07.01-33 ) 07.01 D I Cabbage lettuce 3 261 624-61 194-65 488-26 54-71 102 874 21542 47-39 1.3 07.01-45 1 07.01-47 ) 07.01 F II Beans of the species Phaseolus 1 129 216-39 67-43 169-15 18-95 35 640 74-63 16-42 1.4 ex 07.01-54 ex 07.01 G II Carrots 678 130-04 40-52 101-65 11-39 21 419 44-85 9-86 1.5 ex 07.01-59 ex 07.01 G IV Radishes 2 382 456-29 142-19 356-68 39-96 75 152 157-37 34-62 1.6 07.01-63 ex 07.01 H Onions (other than sets) 238 45-74 14-25 35-76 4-00 7 534 , 15-77 3-47 1.7 07.01-67 ex 07.01 H Garlic 12 327 2 361-23 735-83 1 845-78 206-82 388 895 814-37 179-17 1.8 07.01-71 07.01 K Asparagus 19 495 3 734-13 1 163-67 2 918-98 327-08 615012 1 287-87 283-35 1.9 07.01-73 07.01 L Artichokes 1 578 302-28 94-20 236-29 26-47 49 786 104-25 22-93 1.10 07.01-751 07.01-77 J 07.01 M Tomatoes 979 187-60 58-46 146-65 16-43 30 898 64-70 14-23 1.11 07.01-81 1 07.01-821 07.01 PI Cucumbers 661 1 26'-62 39-46 98-98 11-09 20 854 43-67 9-60 1.12 07.01-93 07.01 S Sweet peppers 991 189-90 59-18 148-44 16-63 31 277 65-49 14-41 1.13 07.01-94 ex 07.01 T Aubergines (Solanum melongena L.) 1 193 228-68 71-26 178-76 20-03 37 664 78-87 17-35 1.14 07.01-96 ex 07.01 T Vegetable marrows (including courgettes (Cucurbita pepo L. var. medullosa Alef .) 887 170-04 52-99 132-92 14-89 28 007 58-64 12-90 1.15 ex 07.01-99 ex 07.01 T Celery stalks and leaves 1 327 254-22 79-22 198-72 22-26 41 870 87-68 19-29 2.1 08.01-31 ex 08.01 B Bananas, fresh 1 696 324-86 101-23 253-95 28-45 53 505 112-04 24-65 2.2 ex 08.01-50 ex 08.01 C Pineapples , fresh 494 94-65 29-49 73-99 8-29 15 590 32-64 7-18 2.3 ex 08.01-60 ex 08.01 D Avocados, fresh 7 045 1 349-37 420-50 1 054-81 118-19 222 242 465-39 102-39 2.4 ex 08.01-99 ex 08.01 H Mangoes and guavas, fresh 5 874 1 125-08 350-61 879-48 98-55 185 302 388-03 85-37 2.5 08.02 A I Sweet oranges, fresh : 2.5.1 08.02-02 08.02-06 08.02-12  Sanguines and semi-sanguines 1 970 377-48 117-63 295-08 33-06 62 172 130-19 28-64 08.02-16 2.5.2 08.02-03 08.02-07 08.02-13 08.02-17  Navels, Navelines, Navelates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins 1 897 363-39 113-24 284-06 31-83 59 851 125-33 27-57 2.5.3 08.02-05 08.02-09 08.02-15 08.02-19  others 1 450 277-87 86-59 217-21 24-33 45 765 95-83 21-08 2.6 ex 08.02 B Mandarins including tangerines and satsumas, fresh ; clementines, wilkings and other similar citrus hybrids, fresh : 2.6.1 08.02-29  Monreales and Satsumas 593 113-57 35-39 88-78 9-94 18 706 39-17 8-61 2.6.2 08.02-31  Mandarins and Wilkings 1 236 236-80 73-79 185-10 20-74 39 001 81-67 17-96 2.6.3 08.02-32  Clementines 785 1 50-40 46-87 1 17-57 13-17 24 771 51-87 11-41 2.6.4 08.02-34 I 08.02-37 j  Tangerines and others 2 080 398-50 1 24- 1 8 311-50 34-90 65 633 137-44 30-23 8 . 10 . 81 Official Journal of the European Communities No L 286/ 11 Code NIMEXE code CCT heading No Description Amount of unit values per 100 kg net Birs/Lfis Dkt DM FF £ Irl Lit Fl £ 2.7 ex 08.02-50 ex 08.02 C Lemons, fresh 2517 482-13 150-24 376-88 42-23 79 407 166-28 36-58 2.8 ex 08.02 D Grapefruit, fresh : 2.8.1 ex 08.02-70  white 1 685 322-88 100-62 252-40 28-28 53 179 111-36 24-50 2.8.2 ex 08.02-70  pink 2 331 446-49 139-14 349-03 39-11 73 538 153-99 33-88 2.9 08.04-11 08.04-19 08.04 A I Table grapes 1 883 360-67 112-39 281-94 31-59 59 403 124-39 27-36 08.04-23 2.10 08.06-13 08.06-15 08.06 A II Apples 1 507 288-76 89-98 225-72 25-29 47 559 99-59 21-91 08.06-17 2.11 08.06-33 08.06-35 08.06-37 08.06 B II Pears 989 189-48 59-04 148-12 16-59 31 208 65-35 14-37 08.06-38 2.12 08.07-10 08.07 A Apricots 1 794 343-72 10711 268-69 30-10 56 612 118-55 26-08 2.13 ex 08.07-32 ex 08.07 B Peaches 8 141 1 559-34 485-94 1 218-94 136-58 256 823 537-80 118-32 2.14 ex 08.07-32 ex 08.07 B Nectarines 3 032 580-85 181-01 454-05 50-87 95 667 200-33 44-07 2.15 08.07-51 I 08.07-55 j 08.07 C Cherries 3 482 666-92 207-83 521-33 58-41 109 842 23001 50-60 2.16 08.07-71 I 08.07-75 f 08.07 D Plums 2 063 395-30 12318 309-01 34-62 65 106 136-33 29-99 2.17 08.08-11 I 08.08-15 ) 08.08 A Strawberries 4 475 857-27 267-15 670-13 75-09 141 193 295-66 65-05 2.18 08.09-11 ex 08.09 Water melons 455 87-20 27-17 68-16 7-63 14 362 30-07 6-61 2.19 08.09-19 ex 08.09 Melons (other than water melons) 1 602 306-93 95-64 239-93 26-88 50 551 105-85 23-29 2.20 ex 08.09-90 ex 08.09 Kiwis 9 902 1 896-69 591-06 1 482-65 166-13 312 385 654-15 143-92